Exhibit 10.18
Supply and Marketing Agreement
ARISTOS PHARMACEUTICALS, INC. and SOVEREIGN PHARMACEUTICALS, LTD
agree as follows:
Article 1 — Definitions

1.0   As used throughout this Agreement, the initially capitalized terms shall
have the meanings ascribed to them in Sections 1.1 through 1.42.   1.1   “Act”
shall mean collectively the Federal Food, Drug, and Cosmetic Act of 1938,
including any amendments thereto, and all regulations promulgated thereunder,
and the Federal Controlled Substances Act, including all amendments thereto, and
any regulations promulgated thereunder.   1.2   “Affiliate” shall mean: (a) any
corporation or business entity fifty percent (50%) or more of the voting stock
or voting equity interests of which are owned directly or indirectly by a Party;
or (b) any corporation or business entity which directly or indirectly owns
fifty percent (50%) or more of the voting stock or voting equity interests of a
Party; or (c) any corporation or business entity directly or indirectly
controlling or under common control of a corporation or business entity as
described in (a) or (b).   1.3   “Agreement” shall mean this Supply and
Marketing Agreement entered into by and between the Parties as of the Effective
Date.   1.4   “ARISTOS” means ARISTOS PHARMACEUTICALS, INC, a Delaware
corporation having a place of business at 2000 Regency Parkway, Suite 255, Cary,
NC, 27518.   1.5   “Business Day” shall mean any day, other than a Saturday or
Sunday, on which commercial banks are not authorized by law to close in the
State of North Carolina.   1.6   “cGMP” shall mean the quality systems and
current good manufacturing practices set forth in 21 C.F.R. (Parts 210 and 211),
as amended from time to time and in effect during the Term of this Agreement.  
1.7   “Change of Control” shall have the meaning ascribed to it in Section 6.4.
  1.8   “DESI” means any drug approved between 1938 and 1962 that was permitted
to stay on the market while evidence of their effectiveness was reviewed.   1.9
  “Distribution Cost” means the amount, in respect of any calendar month, which
is equal to the actual cost of shipping of the Product from the Distributor for
such calendar month.   1.10   “Distributor” means any wholesaler, food/drug/mass
merchandising chain, or other company that purchase Product from ARISTOS.

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



1.11   “Effective Date” shall mean May 1, 2008.   1.12   “Facility(ies)” shall
mean a production facility which has been validated and approved by the
Regulatory Authority of the country in which the Product produced in such
Facility is to be Marketed, and which complies with the requirements of the
Regulatory Authority of the country in which the production facility is located.
Initially the Facility shall be SOVEREIGN Pharmaceuticals at 7590 Sand Street,
Fort Worth, TX, 76118 which has been inspected and approved.   1.13   “FDA”
shall mean the United States Food and Drag Administration or any successor
thereof.   1.14   “Initial Commercial Delivery” shall mean the receipt by
ARISTOS of the initial batch quantities of each SKU of the Product set forth in
the “Per Batch Forecast” contained in the Initial Forecast attached hereto as
Exhibit C and to be delivered hereunder as provided for in Section 2.4.   1.15  
“Initial Forecast” shall have the meaning ascribed to it in Section 2.1 (a).  
1.16   “Initial Order” shall have the meaning ascribed to it in Section 2.1 (b).
  1.17   “Losses” shall mean judgments, losses, liabilities, costs or expenses
(including reasonable attorney’s fees).   1.18   “Manufacturer” shall mean
SOVEREIGN if it Manufactures Product, or the Third Party engaged through
agreement of ARISTOS and SOVEREIGN to Manufacture at a Facility if SOVEREIGN
does not Manufacture.   1.19   “Manufacturing” or “Manufacture” shall mean the
activities associated with producing a finished dosage form of the Product
including Materials acquisition, manufacturing, packaging, testing and labeling
of finished dosage form of the Product.   1.20   “Market”, “Marketing”, or
‘Marketed” shall mean the advertising, marketing sale, selling, marketing,
and/or distribution of Product.   1.21   “Materials” means all ingredients,
packaging supplies, printed materials and all other components used to
Manufacture the Product.   1.22   “Net Profit Share” means the amount equal to a
[***]% of Net Receipts (as defined in Section 1.23) between ARISTOS and
SOVEREIGN, attached hereto as Exhibit A.   1.23   “Net Receipts” means with
respect to a calendar month, the Net Sales for such calendar month less the sum
of: (i) the Distribution Cost, (ii) the shipping cost from the Facility to
ARISTOS’S designated site, (iii) the shipping cost from the ARISTOS’S designated
site to Distributors and (iv) the Purchase Price for the Units of Product sold
during such calendar month.

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



1.24   “Net Sales” means the total gross invoices for Units of Product sold
during a calendar month to Third Party customers in the Territory in bona fide
arms length transactions, less: (a) quantity and/or cash discounts actually
allowed or taken, (b) customs duties and taxes, if any, directly related to the
sale of the Product and paid by ARISTOS, (c) amounts allowed or credited by
reason of rejections, return of goods, and any retroactive price reductions
specifically identifiable as relating to the Product, within limits which are
customary in the pharmaceutical industry with respect to the marketing of
generic products, (d) amounts incurred resulting from mandated rebate programs
of the government of the Territory (or any agency thereof), (e) third party
rebates and chargebacks related to the sale of the Product, to the extent
allowed, and (f) floor stocks.   1.25   “Party” or “Parties’ shall mean ARISTOS
or SOVEREIGN or both of them, depending on the context.   1.26   “Person” means
any individual, corporation, partnership, joint venture, limited liability
company, trust or unincorporated organization or government or any agency or
political subdivision thereof.   1.27   “Product” shall mean one or more DESI
products in the forms and strengths identified in Exhibit D, in finished form,
packaged and labeled as set forth in Exhibit E (each such package being referred
to herein as a “Unit” and each strength and bottle size collectively referred to
herein as a “SKU”).   1.28   “Product Specifications” shall mean those product,
process, Manufacturing, packaging and labeling specifications required in the
Manufacture and delivery to ARISTOS of Products in compliance with all
applicable Regulatory Requirements, including the Product formula and materials
required for the Manufacture of the Product that are to be purchased and
supplied under this Agreement, as such are in effect as of the Effective Date
and as such may be modified by SOVEREIGN after the Effective Date.   1.29  
“Purchase Order” shall have the meaning set forth in Section 2.3.   1.30  
“Purchase Price” shall mean with respect to each Unit of Product, the prices to
be paid by ARISTOS to SOVEREIGN per Unit during the Term and which are set forth
in Exhibit B.   1.31   “Quality Agreement” shall mean the agreement that shall
be entered into by and between the Parties within thirty (30) days of the
Effective Date and which shall govern all quality and regulatory issues arising
out of the transactions contemplated by this Agreement.   1.32   “Registration”
shall mean all permits, licenses, approvals and authorizations granted by any
Regulatory Authority with regard to the Product.   1.33   “Regulatory Authority”
shall mean any federal, state or local regulatory agency, department, bureau or
other governmental entity, including, without limitation, the FDA and the U.S.
Drug Enforcement Administration, which is responsible for issuing

 



--------------------------------------------------------------------------------



 



    approvals, licenses, registrations (including the Registrations), permits or
authorizations necessary for, or otherwise governs, the Manufacture, handling,
use, storage, import, transport, distribution or sale of the Product in the
Territory.   1.34   “Regulatory Requirements” shall mean all applicable
approvals, licenses, registrations (including the Registrations), cGMPs, and
authorizations and all other requirements of each applicable Regulatory
Authority in relation to the Product, including each of the foregoing which is
necessary for, or otherwise governs, the Manufacture, handling, use, storage,
import, transport, distribution or sale of the Product.   1.35   “SKU” shall
have the meaning ascribed to it in Section 1.27.   1.36   “SOVEREIGN” shall mean
SOVEREIGN Pharmaceuticals Ltd, a Texas limited partner, located at 7590 Sand
Street, Fort Worth, TX, 76118   1.37   “Standard Manufacturing Batch” shall
mean, with respect to each Product, the standard finished lot size as set forth
on Exhibit G attached hereto.   1.38   “Subsequent Forecast” shall have the
meaning ascribed to it in Section 2.2.   1.39   “Term” shall have the meaning
ascribed to it in Section 6.0.   1.40   “Territory” shall mean the United States
of America, its territories and possessions, including Puerto Rico.   1.41  
“Third Party” shall mean any Person other than ARISTOS or SOVEREIGN.   1.42  
“Unit” shall have the meaning ascribed to it in Section 1.27.

Article 2 — Manufacture. Orders, Pricing, Payment and Conformance

2.0   Manufacture and Sale of Product.

  (a)   SOVEREIGN hereby grants to ARISTOS the exclusive right during the Term
to Market in the Territory.     (b)   During the Term, SOVEREIGN shall not grant
to any Third Party in the Territory the right to Market the Product, as listed
in Exhibit D     (c)   SOVEREIGN shall Manufacture, sell and deliver the Product
hereunder in accordance with (i) the Product Specifications; (ii) cGMP; and
(iii) the Act and all other applicable Regulatory Requirements.     (d)  
Product shall be Manufactured at the SOVEREIGN Facility at 7590 Sand Street,
Fort Worth, TX, 76118 or at a Third Party Manufacturer’s Facility.

 



--------------------------------------------------------------------------------



 



2.1   Initial Forecast: Initial Order.

  (a)   ARISTOS shall within fifteen (15) Business Days of the Effective Date,
provide a forecast of the monthly requirements of Product to be manufactured and
supplied by the Manufacturer hereunder for the first twelve (12) full calendar
months of this Agreement (the “Initial Forecast”).     (b)   The first three
(3) full calendar month portion of the Initial Forecast shall be deemed a firm
order (the “Initial Order”).     (c)   A Purchase Order for the Initial Order
shall be submitted on or before the twentieth (20th) Business Day after the
Effective Date.     (d)   The production and supply requirements specified in
and for the remaining period of such Initial Forecast shall constitute ARISTOS’S
best estimate forecast of its Product production and supply requirements.

2.2   Rolling Forecast. On or before the first (1st) calendar day of the last
month of any calendar quarter (excluding only the first such date following the
Effective Date), ARISTOS shall provide SOVEREIGN with an updated twelve
(12) month forecast for the Product (each, a “Subsequent Forecast”).

  (a)   Accompanying each Subsequent Forecast will be a Purchase Order for the
first three (3) months of such Subsequent Forecast;     (b)   SOVEREIGN will
confirm its acceptance of the Subsequent Forecast no later than the 15th
calendar day of the calendar month preceding the forecast period covered by such
Subsequent Forecast at which time such Subsequent Forecast shall become a firm
order; provided, however, that if SOVEREIGN is not able to commit to supply the
forecasted amount in such Subsequent Forecast, it shall inform ARISTOS of the
amount it can supply and the Parties shall meet and discuss the discrepancy.    
(c)   Forecasts (both the Initial Forecast and Subsequent Forecasts) and
Purchase Orders shall be in full Standard Manufacturing Batches.

  (1)   If a particular strength of Product is sold in SKU’s of varying bottle
sizes, then the composite of the forecasted SKUs with respect to such strength
of Product must equate to a Standard Manufacturing Batch.     (2)   If a
generically equivalent product to a Product launches, the Forecast will be
adjusted within thirty (30) days of notification of the generically equivalent
product’s launch.

  (d)   All Product batches shall be made to order. ARISTOS will provide firm
Purchase Orders at least twelve (12) weeks prior to the expected delivery date.
    (e)   SOVEREIGN will use reasonable efforts to maintain adequate active
pharmaceutical ingredient and other components to meet the requirements of the
forecast provided by ARISTOS.

 



--------------------------------------------------------------------------------



 



2.3   Orders. Each purchase order or any acknowledgment thereof, whether
printed, stamped, typed or written, shall be governed by the terms of this
Agreement and none of the provisions of such purchase order or acknowledgment
shall be applicable, except those specifying quantity ordered and required
delivery dates which shall be as specified in the relevant Initial Forecast or
the Subsequent Forecast, as the case may be (each, a “Purchase Order”).   2.4  
Delivery: Risk of Loss.

  (a)   SOVEREIGN shall complete the Initial Commercial Delivery on or before
dates as set forth in Exhibit H.     (b)   SOVEREIGN shall complete all other
deliveries of Product hereunder in accordance with the terms as set forth in
2.2(d).     (c)   Shipment of Product shall be to the ARISTOS location
designated in the Purchase Order and shall be FOB ARISTOS PHARMACEUTICALS,
INC.’s distribution center in Memphis, TN or such other site as ARISTOS may
designate during the Term.     (d)   Title and risk of loss to Product supplied
hereunder shall pass to ARISTOS upon delivery of the Product to the designated
carrier at the SOVEREIGN’S warehouse specified in Section 2.6(c).

2.5   Inventory. Upon the expiration or termination of this Agreement:

  (a)   ARISTOS may elect to submit a Purchase Order for and if so submitted,
SOVEREIGN shall sell to ARISTOS, in accordance with all Regulatory Requirements,
the amount of Product in the current Subsequent Forecast or Subsequent Forecast
for next calendar quarter for which ARISTOS has not already placed a Purchase
Order.     (b)   SOVEREIGN agrees that, notwithstanding the expiration or
termination of this Agreement, ARISTOS may continue to sell Product in its
inventory, including Product purchased under this Section 2.5, until such
inventory is exhausted.     (c)   This Section 2.5 shall survive expiration or
termination of this Agreement.

2.6   Shipment: Payment Terms.

  (a)   SOVEREIGN shall invoice ARISTOS, upon shipment for the Purchase Price

corresponding to the quantities and types of Product delivered pursuant to the
applicable Purchase Order consistent with the terms of this agreement.

  (b)   ARISTOS shall make payment in U.S. dollars net ninety (90) days
following receipt of each invoice unless a longer period is agreed between
ARISTOS PHARMACEUTICALS, INC. and SOVEREIGN.

 



--------------------------------------------------------------------------------



 



  (c)   SOVEREIGN’S designated warehouse is located in Fort Worth, TX.     (d)  
The Purchase Price set forth in Exhibit B shall be applicable throughout the
Term.

2.7   Non-Availability of Product.

  (a)   At Fault. In the event that SOVEREIGN fails to deliver batch quantities
of Product consistent with the Initial Forecast or any Subsequent Forecast and
such delivery failures result in stock outages through fault of SOVEREIGN that
result in penalties from Distributors, SOVEREIGN will reimburse all fines
associated with said penalties to ARISTOS.     (b)   No Fault. In the event that
SOVEREIGN fails to deliver batch quantities of Product consistent with the
Initial Forecast or any Subsequent Forecast and such delivery failures result in
stock outages through no fault of SOVEREIGN that are not resolved through good
faith discussions, then ARISTOS may elect to purchase Product from Third Parties
for the period that SOVEREIGN is unable to deliver Product hereunder.

2.8   Reports. On the thirtieth (30th) day of each calendar month, ARISTOS shall
provide to SOVEREIGN a report setting forth, by SKU, the number of Units sold
and the gross sales dollars for the previous calendar month. If the market price
for Product listed on Exhibit D decrease(s) by more than ten percent (10%),
ARISTOS shall so notify SOVEREIGN within seven (7) Business Days of ARISTOS’s
receipt of such information.   2.9   Payment to SOVEREIGN. ARISTOS shall within
ninety (90) days after the end of each calendar month:

  (a)   provide SOVEREIGN with a written statement detailing the computation of
the Net Profit Share for each Product for such month, and     (b)   pay to
SOVEREIGN such Net Profit Share. See Exhibit A.

2.10   SOVEREIGN’S Audit Rights. ARISTOS shall maintain and shall require its
Affiliates to maintain, at their respective offices, accurate and complete books
and records relating to the Products in such form and in such reasonable detail
as to enable SOVEREIGN and its Affiliates to verify such information. Upon the
written request of SOVEREIGN, but not more than once each Contract Year, ARISTOS
shall permit an independent certified public accounting firm or consultants to
have access during normal business hours to such of the records of ARISTOS as
shall be necessary to verify the accuracy of ARISTOS’s payments to SOVEREIGN. If
such accounting firm or consultant concludes that there are discrepancies in the
reporting or calculation of the Product sales such accounting firm shall
recalculate such amounts and (a) ARISTOS shall pay any additional sums underpaid
to SOVEREIGN within thirty (30) calendar days of such redetermination; or
(b) SOVEREIGN shall credit ARISTOS for any overpaid amounts. The fees and
expenses charged by such accounting firm shall be paid by SOVEREIGN.

 



--------------------------------------------------------------------------------



 



Article 3 — Warranties, Covenants and Indemnification

3.0   By SOVEREIGN. SOVEREIGN hereby represents, warrants and covenants to
ARISTOS that:

  (a)   all of the Product supplied and delivered by SOVEREIGN to ARISTOS under
and pursuant to this Agreement shall:

  (1)   conform in all respects to the Product Specifications;     (2)   comply
with all of the requirements under the Act and any Regulatory Requirements    
(3)   at the time of delivery, not be (A) adulterated or misbranded within the
meaning of the Act, or (B) be an article which may not, under the provisions of
the Act, be introduced into interstate commerce;     (4)   be free from all
liens, encumbrances and defects in title other than those that arise directly as
a result of actions taken by ARISTOS;     (5)   not, to its knowledge, infringe
any patents, trademarks or copyrights or misappropriate any trade secrets of any
Third Party in the Territory;

  (b)   it shall not, directly or indirectly, during the Term and for so long as
ARISTOS’s rights are exclusive, Market other than through ARISTOS;     (c)   it
will, on or before May 1, 2008, exclusively own all the right, title and
interest in any intellectual property associated with the Product in Exhibit D  
  (d)   it has the exclusive right to purchase Product from SOVEREIGN;     (f)  
it has the right to have ARISTOS order Product directly from SOVEREIGN;     (g)
  that SOVEREIGN will fill ARISTOS’ s orders for Product at the Purchase Price;
    (h)   has the right to license the rights set forth in (d), (e) and (f) to
ARISTOS; and     (i)   it will, in carrying out the terms of this Agreement, act
in a reasonable commercial manner.

3.1   By ARISTOS. ARISTOS hereby represents, warrants and covenants to SOVEREIGN
that:

  (a)   the Marketing shall comply with all of the requirements under the Act
and any Regulatory Requirements;     (b)   it will not sell or promote Product
in the Territory for any application other than the indications) approved by the
applicable Regulatory Authorities in the Territory as determined by SOVEREIGN;

 



--------------------------------------------------------------------------------



 



  (c)   it will not sell Product at a loss in order to obtain sales of another
ARISTOS product.

3.2   Indemnification.

  (a)   SOVEREIGN agrees to defend, indemnify and hold ARISTOS, its Affiliates
and all of their respective parents, Affiliates, subsidiaries, officers,
directors, employees, agents, assignees and successors harmless from and against
any and all Losses resulting or arising from any claims, demands, actions,
causes of action, liabilities, suits, proceedings, investigations, inquiries,
injunctions or regulatory actions by a Third Party to the extent such Losses
arise from a material breach by SOVEREIGN of any of its representations,
warranties, agreements, covenants or obligations contained in or made pursuant
to this Agreement; provided, however, SOVEREIGN shall not be required to
indemnify ARISTOS to the extent such Losses arise from the (i) negligence or
willful misconduct of ARISTOS or its Affiliates, or (ii) a material breach of
this Agreement by ARISTOS.     (b)   ARISTOS agrees to defend, indemnify and
hold SOVEREIGN., its Affiliates and all of their respective parents, Affiliates,
subsidiaries, officers, directors, employees, agents, assignees and successors
harmless from and against any and all Losses resulting from any claims, demands,
actions, causes of action, liabilities, suits, proceedings, investigations,
inquiries, injunctions or regulatory actions by a Third Party to the extent such
Losses arise from a material breach by ARISTOS of any of its representations,
agreements, covenants or obligations contained in or made pursuant to this
Agreement; provided, however, ARISTOS shall not be required to indemnify
SOVEREIGN to the extent such Losses arise from the (i) negligence or willful
misconduct of SOVEREIGN or its Affiliates, or (ii) a material breach of this
Agreement by SOVEREIGN.     (c)   No Party against whom a claim of
indemnification is made under this Agreement shall be liable hereunder with
respect to an indemnification claim relating to a Third Party claim or cause of
action unless the indemnified Party making such claim shall:

  (1)   notify the indemnifying Party of such claim in accordance with
Section 8.10 promptly upon becoming aware of the existence or threatened
existence of any such claim giving rise to or that may give rise to a claim of
indemnification hereunder, and     (2)   allow the indemnifying Party full
control over the defense of such claim,     (3)   cooperate in the defense of
such claim at the indemnifying Party’s expense;

 



--------------------------------------------------------------------------------



 



  (d)   Notwithstanding the provisions of Section 3.2(c):

  (1)   the failure to so notify, provide information and assistance will only
relieve the indemnifying Party of its obligations to the indemnified Party
hereunder if and to the extent that the indemnifying Party is materially
prejudiced thereby.     (2)   if the indemnifying Party does not acknowledge its
indemnification obligation hereunder with respect to such claim and/or elects
not to defend such claim, the indemnified Party shall have the right, but not
the obligation, to defend and settle such claim until such time as the
indemnifying Party acknowledges in writing its indemnification obligation
hereunder with respect to such claim and/or elects in writing to defend and
settle such claim in accordance with the indemnification provisions herein.    
(3)   the indemnified Party shall, at its own cost, have the right to
participate in any legal proceeding, settlement negotiation or other like event
and to contest and defend a claim and to be represented by legal counsel of its
choosing, but shall have no right to settle a claim without the prior written
approval of the indemnifying Party.     (4)   Each Party shall cooperate with
and provide to the other all information and assistance which the latter may
reasonably request in connection with any claim entitling any Party to
indemnification hereunder.     (5)   No Party shall be responsible for or bound
by any settlement that imposes any obligation on it that is made without its
prior written consent, which consent shall not be unreasonably withheld or
delayed.

  (e)   Notwithstanding the foregoing, it is understood that neither Party shall
have any obligation to indemnify the other Party for any amount in excess of the
amount of insurance it is required to carry under Section 8.5.     (f)   This
Section 3.2 shall survive the termination of this Agreement.

3.3   Limitations on Liability.

  (a)   NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL LOSSES INCLUDING LOST PROFITS ARISING OUT OF OR
RELATING TO THIS AGREEMENT.     (b)   This Section 3.3 shall survive the
termination of this Agreement.

Article 4 — Regulatory and Quality Matters

4.0   The Parties shall enter into the Quality Agreement within thirty (30) days
of the Effective Date and such agreement shall be incorporated herein and made a
part hereof. ARISTOS shall also enter into a Quality Agreement with the
Manufacturer and SOVEREIGN shall use reasonable efforts to assist ARISTOS in
obtaining one. If ARISTOS cannot obtain

 



--------------------------------------------------------------------------------



 



    executed Quality Agreements within thirty (30) days of the Effective Date,
ARISTOS, in its sole discretion, may elect to terminate this Agreement.   4.1  
SOVEREIGN will cooperate with ARISTOS and, without limitation, further support
ARISTOS with all other possible and reasonable regulatory information required
by the FDA during the Term of this Agreement.

Article 5— Marketing

5.0   ARISTOS shall directly or through one or more of its Affiliates exert
commercially reasonable efforts to Market each Product in the Territory and to
maximize sales of the Product in the Territory.

Article 6 — Term and Termination

6.0   Term. This Agreement shall commence on the Effective Date and shall,
unless earlier terminated as set forth herein, continue through April 30, 2011
and shall continue thereafter from year to year unless one Party gives notice of
non-renewal to the other Party at least ninety (90) days prior to the end of the
then current term (such period of time being known as the “Term”).   6.1  
Material Breach with Opportunity to Cure. Either Party may terminate this
Agreement upon thirty (30) calendar days’ prior written notice in accordance
with Section 8.10 to the other Party if the other Party is in material breach of
any material provision of this Agreement and fails to cure that breach within
such thirty (30) day period. Each Party shall promptly notify the other Party of
any breach of this Agreement by the other Party.   6.2   Termination without
Opportunity to Cure. Either Party may terminate this Agreement on immediate
notice if at any time the other Party:

  (a)   shall voluntarily file in any court pursuant to any statute of any
Governmental Authority in any country a petition in bankruptcy or insolvency or
for reorganization or for the appointment of a receiver or trustee of such Party
or of its assets;     (b)   shall be served with an involuntary petition against
it, filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof;     (c)   shall be a Party to
any dissolution or liquidation; or     (d)   shall make a general assignment for
the benefit of its creditors.

6.3   This Agreement may be terminated by either Party in the event that
relevant procedures shall be commenced for bankruptcy, insolvency, receivership,
liquidation or winding up of either party, the other party may forthwith
terminate this Agreement by a written notice to that effect.

 



--------------------------------------------------------------------------------



 



6.4   ARISTOS shall be entitled to immediately terminate this Agreement by
written notice in any of the following events:

  (a)   If all or substantially all of the assets of SOVEREIGN related to this
Agreement are transferred to an unaffiliated Third Party or if the majority of
the voting shares in SOVEREIGN shall be acquired by an unaffiliated Third Party
or if SOVEREIGN shall be merged or consolidated with an unaffiliated Third Party
(hereinafter referred to as the “Change of Control”). SOVEREIGN shall provide
written notice at least thirty (30) days prior to the Change of Control.
SOVEREIGN will provide ARISTOS with audited financial statements that reflect
that such unaffiliated Third Party is in a sound financial status at least equal
to that of SOVEREIGN or otherwise sufficient to perform this Agreement and
SOVEREIGN provides ARISTOS with written certification that such unaffiliated
Third Party is not then selling directly or through its affiliate(s) any Product
that competes in the same marketplace in the Territory. . ARISTOS shall provide
written notice of either consent to continue or objection with termination
within thirty (30) days of SOVEREIGN’S notification.. If ARISTOS does not
provide either consent or a notice of objection within such 30-day period,
ARISTOS shall be deemed to be in acceptance of the Change of Control.     (b)  
If there shall be discontinuance for any reason of the commercial sale of the
Product by Regulatory Authority

6.5   Effect of Termination. Termination of this Agreement shall not affect any
obligations of either Party incurred prior to its termination, including,
without limitation, each Party’s obligations with respect to any Purchase Orders
that have been submitted or are deemed to have been submitted pursuant to
Article 2.   6.6   The obligations under Sections 2.5, 3.2, 3.3, and Article 7,
or any other provision that expressly or by implication is intended to survive
expiration or termination, shall survive expiration or termination of this
Agreement.

Article 7- Confidentiality

7.0   ARISTOS’s Information. All information provided by ARISTOS to SOVEREIGN
concerning this Agreement shall be maintained in strict confidence by SOVEREIGN.
Such information shall remain the property of ARISTOS and SOVEREIGN shall not
make use of any such information except for the purposes for which it was
provided.   7.1   SOVEREIGN’S Information. All information provided by SOVEREIGN
to ARISTOS concerning this Agreement shall be maintained in strict confidence by
ARISTOS Such information shall remain the property of SOVEREIGN and ARISTOS
shall not make use of any such information except for the purposes for which it
was provided.   7.2   Exceptions. The covenants of the receiving Party contained
in Section 7.0 and Section 7.1 shall not apply to information that:

  (a)   is already in the public domain at the time of disclosure;

 



--------------------------------------------------------------------------------



 



  (b)   becomes part of the public domain through no action or omission of the
receiving Party after disclosure to the receiving Party;     (c)   is already
known to the receiving Party at the time of disclosure as evidenced by the
receiving Party’s written records;     (d)   has been or is disclosed to the
receiving Party in good faith by a Third Party who was or is not, at the time of
disclosure, under any obligation of confidence to the other Party hereto at the
time the Third Party disclosed such information to the receiving Party; or    
(e)   is required to be disclosed by law or a court or other Governmental
Authority or Regulatory Authority.

7.3   Survival. This Article 7 shall survive termination of this Agreement for a
period of five (5) years.

Article 8 — Miscellaneous

8.0   Corporate Organization and Authority. Each Party represents and warrants
to the other Party with respect to itself that:

  (a)   it is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction wherein it is organized,     (b)  
it has all necessary power and authorization to perform its obligations under
this Agreement and to discharge them pursuant to the terms hereof,     (c)  
this Agreement is enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency, reorganization and similar laws of general
applicability effecting the rights and remedies of creditors and to general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at law and     (d)   this Agreement does not violate or conflict
with any obligations by such Party to Third Parties by contract, judicial order
or otherwise.

8.3   Public Announcements.

  (a)   Except for any disclosures pursuant to Regulatory Requirements made to
any applicable state boards of pharmacy naming SOVEREIGN as the supplier of the
Product and/or as required by the registration form for purposes of registration
with such applicable state boards, neither Party shall make any publicity
releases, interviews or other dissemination of information concerning this
Agreement or its terms, or either Party’s performance hereunder, to
communication media, financial analysts or others without the prior written
approval of the other Party, which approval shall not be unreasonably withheld
or delayed.

 



--------------------------------------------------------------------------------



 



  (b)   Either Party may make any disclosure in filings with Governmental
Authorities or Regulatory Authorities as required by law or applicable court or
other order; provided, however, that the other Party shall have the opportunity
to review and comment on such disclosures and filings.

8.2   Force Majeure.

  (a)   Neither Party shall be liable to the other if, and to the extent that,
the performance or delay in performance of any of its obligations under this
Agreement is prevented, restricted, delayed or interfered with due to
circumstances beyond the reasonable control of such Party, including, without
limitation, fires, floods, explosions, epidemics, accidents, acts of terrorism,
acts of God and/or wars, riots, strikes, lockouts or other concerted acts of
workers.     (b)   The Party claiming an event of force majeure shall promptly
notify the other Party in writing and provide full particulars of the cause or
event and the date of first occurrence thereof as soon as possible after the
event and also keep the other Party informed of any further developments.    
(c)   The Party so affected shall use its commercially reasonable efforts to
remove the cause of non-performance, and both Parties shall resume performance
hereunder with the utmost dispatch when such cause is removed, unless this
Agreement has previously been terminated under Article 6 hereof.

8.3   Entire Agreement. This Agreement, including the Quality Agreement,
contains the entire agreement and understanding between the Parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, relating to such subject matter.   8.4
  Amendment and Waiver.

  (a)   Only a writing that specifically states that such is an amendment,
specifically states its purpose and that is signed by both Parties may amend
this Agreement.     (b)   No course of dealing between the Parties or failure by
either Party to exercise any right or remedy hereunder shall constitute an
amendment to this Agreement or a waiver of any other right or remedy or the
later exercise of any right or remedy.

8.5   Insurance. Each of ARISTOS and SOVEREIGN shall obtain and maintain in full
force during the Term of this Agreement insurance policies from a reputable
insurance company or with respect to ARISTOS only, pursuant to a self-insurance
program providing such Party with insurance coverage for the Product in an
amount of Five Million Dollars (US$5,000,000) each occurrence and in aggregate
coverage for any 12-month period or such higher amount that is reasonably
consistent with the levels of insurance coverage customarily maintained in the
pharmaceutical industry. Each Party shall maintain at least this level of
coverage during the Term.

 



--------------------------------------------------------------------------------



 



8.6   Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive law of the State of North Carolina.   8.7  
Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and assigns, provided, however, that except as otherwise provided herein, no
Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without first receiving the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed, except that either Party may assign and delegate its rights and duties
hereunder without obtaining such consent (a) to any Affiliate of such Party so
long as the assigning Party remains liable for the performance of its Affiliate
or (b) to any Person or entity that acquires substantially all of the business
or assets of such Party.   8.8   Nature of Agreement.

  (a)   In performing this Agreement, each Party shall act independently and
this Agreement shall not be construed as creating any partnership, joint venture
or incorporated business entity.     (b)   Neither Party shall have any
authority to incur any liability or obligation whatsoever on behalf of the other
Party.     (c)   The Parties hereby acknowledge and agree that the pricing for
the sale of Product to Third Parties by ARISTOS shall be determined at the sole
discretion of ARISTOS, without any input whatsoever from or by SOVEREIGN, and
that no agreements, arrangements or understandings regarding such pricing exist
between the Parties.

8.9   Severability. The Parties agree that if any term or provision of this
Agreement contravenes or is invalid under any federal, state or local law, court
decision, rule, ordinance or regulation, this Agreement shall, as to the
jurisdiction under which such legal authority is promulgated or rendered, be
construed as if it did not contain the offending term or provision, and the
remaining provisions of this Agreement shall not be affected thereby; provided,
however, that if the removal of such offending term or provision materially
alters the burdens or benefits of any of the Parties under this Agreement, the
Parties agree to negotiate in good faith such modifications to this Agreement as
are appropriate to insure the burdens and benefits of each Party under such
modified Agreement are reasonably comparable to the burdens and benefits
originally contemplated and expected.   8.10   Notices.

  (a)   All communications, notices and consents (including forecasts and other
manufacturing related communications) provided for herein shall be in writing
and be given in person or by means of telex, facsimile or other means of wire
transmission (with request for assurance of receipt in a manner typical with

 



--------------------------------------------------------------------------------



 



      respect to communications of that type), by overnight courier or by mail,
and shall become effective:

  (1)   on delivery if given in person;     (2)   on the date of transmission if
sent by telex, facsimile or other means of wire transmission;     (3)   one
(1) Business Day after delivery to the overnight service; or     (4)   four
(4) Business Days after being deposited in the United States mail, with proper
postage and documentation, for first-class registered or certified mail,
prepaid.

  (b)   Except as set forth Exhibit F and Section 4.1, all such communications,
notices and consents shall be addressed as follows:

If to SOVEREIGN, to:
SOVEREIGN PHARMACEUTICALS, Ltd
7590 Sand Street
Fort Worth, TX 76118
Attention: Miles Davis
Fax: (817) 284-0531 e-mail: m.davis@sovpharm.com
If to ARISTOS, to:
ARISTOS PHARMACEUTICALS, INC.
2000 Regency Parkway, Suite 255
Cary, NC 27518
Attention: Steve Lutz
Fax: (919) 678-6599 e-mail: slutz@aristospharm.com
provided, however, that if either Party shall have designated a different
address by notice to the other Party pursuant to this Section 8.10, then to the
last address so designated.

8.11   Construction.

  (a)   The language in all parts of this Agreement shall be construed, in all
cases, according to its fair meaning.     (b)   SOVEREIGN and ARISTOS
acknowledge that each Party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



  (c)   Whenever used herein, the words “include,” “includes” and “including”
shall mean “include, without limitation,” “includes, without limitation” and
“including, without limitation,” respectively.     (d)   The masculine, feminine
or neuter gender and the singular or plural number shall each be deemed to
include the others whenever the context so indicates.

     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

                      ARISTOS PHARMACEUTICALS, INC.       SOVEREIGN
PHARMACEUTICALS, LTD.    
 
                   
By:
  /s/ Steve Lutz       By:   /s/ Miles Davis    
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Calculation of [***] Net Profit Share Agreement
Products: Hyomax SL, SR, FT
Example of Net Profit Share Calculation

                      Hyomax SL   Hyomax SR   Hyomax FT   Total
100ct Equivalent Bottle [***]
  [***]   [***]   [***]   [***]
WAC price per bottle
  [***]   [***]   [***]   [***]      
Gross Sales subject to royalty
  [***]   [***]   [***]   [***]  
Allowance for Cash Discounts – [***]
  [***]   [***]   [***]   [***]
Allowance for Returns – [***]
  [***]   [***]   [***]   [***]
Allowance for Medicaid Rebates – [***]
  [***]   [***]   [***]   [***]
Allowance for Chargebacks – [***]
  [***]   [***]   [***]   [***]
DSA Fees @[***]
  [***]   [***]   [***]   [***]      
Net Sales
  [***]   [***]   [***]   [***]      
 
               
Purchase Price – Cost of Goods (at [***] per 100 ct bottle)
  [***]   [***]   [***]   [***]
Distribution
  [***]   [***]   [***]   [***]      
Net Profit
  [***]   [***]   [***]   [***]        
[***] Net Profit Share
  [***]   [***]   [***]   [***]      

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit B
Purchase Price

         
Unit
  Purchase Price/Unit
HyoMax-SR l00ct bottle
    [***]    
 
       
HyoMax-FT l00ct bottle
    [***]    
 
       
HyoMax-SL 100ct bottle
    [***]    

Purchase price per unit represents the actual costs to manufacture each product
which includes no mark-ups. SOVEREIGN and ARISTOS acknowledge that business
operating conditions and/or volumes may change, resulting in changes in the
costs structure compared to that presented above. Therefore, for any subsequent
six (6) month period after the effective date of the contract commencement, both
parties agree to a business review, which may result in a change to the above
reflected prices. Price changes must be agreed upon by both parties in writing.
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit C
Initial Forecast

          Tablet   Tablets/Bottle   Bottles for 1st 12 Months (est.)
HyoMax-SR
  100 tablets/bottle   [***] (est.)
HyoMax-FT
  100 tablets/bottle   [***] (est.)
HyoMax-SL
  100 tablets/bottle   [***] (est.)

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit D
Product Strengths
HyoMax-SR 0.375mg
HyoMax-FT 0.125mg
HyoMax-SL 0.125mg

 



--------------------------------------------------------------------------------



 



Exhibit E
Packaging and Labeling

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b72760ctb7276007.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b72760ctb7276008.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b72760ctb7276009.gif]

 



--------------------------------------------------------------------------------



 



Exhibit F
Quality Agreement
Will be fully negotiated and signed within thirty (30) days of the Effective
Date. (Attached)

 



--------------------------------------------------------------------------------



 



(SOVEREIGN PHARMACEUTICALS, LTD. LOGO) [b72760ctb7276010.gif]
Sovereign Pharmaceuticals, LTD
QUALITY AGREEMENT
SOVEREIGN PHARMACEUTICALS, LTD & ARISTOS PHARMACEUTICALS

     
 
  CONFIDENTIAL
 
  Quality Agreement with ARISTOS
 
  Revision: 1

          Revision   Date   Summary Of Changes 1   October 28, 2008   Initial
Release

Page 1 of 9



--------------------------------------------------------------------------------



 



QUALITY AGREEMENT
SOVEREIGN & ARISTOS
Revision 1
APPROVALS

          Name/Title   Signature   Date
Johanna Hunter
Vice President Sales & Marketing
Sovereign Pharmaceuticals, LTD
      October 28, 2008
 
       
Kenneth F. Miles, Ph.D., RAC
Vice President Quality & Regulatory
Sovereign Pharmaceuticals, LTD
      October 28, 2008
 
       
Steve Lutz
President
Aristos Pharmaceuticals, Inc.
       
 
       
Brian Dickson
Chief Medical Officer
Aristos Pharmaceuticals, Inc.
       

          Originator Name/Title   Signature   Date
Johanna Hunter
Vice President Sales & Marketing
      October 28, 2008

Page 2 of 9



--------------------------------------------------------------------------------



 



QUALITY AGREEMENT
By and Between
Aristos Pharmaceuticals
And
Sovereign Pharmaceuticals, LTD

1.0   PURPOSE       The purpose of this agreement is to ensure a mutual
understanding of key responsibilities to ensure ARISTOS’ product(s) are produced
according to specifications and comply with all governing regulations and
corporate policies. It is acknowledge that this will be a continually evolving
process. This agreement is applicable to all ARISTOS product(s) manufactured by
Sovereign Pharmaceuticals, LTD., Fort Worth, Texas, from the date of approval of
this document (Note: Any noncompliance to this agreement, at the time of
approval, shall be noted and reviewed between ARISTOS and Sovereign
Pharmaceuticals, LTD.)   2.0   MAIN CONTACTS

              SOVEREIGN   ARISTOS
Title
  Johanna Hunter
Vice President Sales & Marketing   Stacy Wheeler
Sr. Mgr, Supply Chain
Telephone
  (817) 284-0429   (919)678-6519
E-Mail
  jhunter@sovpharm.com   swheeler@cornerstonebiopharm.com

2.0   SCOPE       This agreement applies to the product(s) listed below.

          Product Name   NDC #   Description
HYOMAX SL TABLETS
  24486-601-10   0.125mg hyoscyamine sulfate
HYOMAX FT TABLETS
  24486-603-10   0.125mg hyoscyamine sulfate
HYOMAX SR TABLETS
  24486-602-10   0.375mg hyoscyamine sulfate
RESPIVENT D TABLETS
  24486-702-60   120mg pseudoephedrine, 2.5mg
 
      methscopolamine nitrate

4.0   CONFIDENTIALITY       Confidentiality is documented in the current
Confidentiality Agreement between ARISTOS and Sovereign Pharmaceuticals, LTD.
All terms of this Quality Agreement shall be deemed “Confidential Information”
under the current version of the Quality Agreement between ARISTOS and Sovereign
Pharmaceuticals, LTD.

Page 3 of 9



--------------------------------------------------------------------------------



 



5.0   COMPLIANCE       Sovereign shall manufacture, package, test, and store the
materials and the product(s) in compliance with all applicable federal and state
requirements, including, but not limited to cGMP regulation 21 CFR Part 210 &
211. Sovereign shall manufacture, package, and test the product(s) in compliance
with all established raw material, component, bulk product and finished product
specifications as applicable. Materials shall be tested per current USP, or
internally developed and validated methods where there are none established in
the USP.       ARISTOS is responsible for performing audits of Sovereign on an
agreed upon basis, typically once per year. This rate may be adjusted based on
performance. Sovereign is responsible for responding to the audit observations
within 30 days of receipt of the audit report. This response shall include a
corrective action plan and target completion date of the corrective actions
identified.       ARISTOS may conduct surveillance sampling of product(s)
manufactured by Sovereign. Results of the sampling will be shared with
Sovereign.       Sovereign will maintain all appropriate licenses and/or permits
required to manufacture and ship the Product(s) to the Sovereign customer
facility, including maintaining DEA licensed facility provided that there are
Product(s) that require this type of licensing.   6.0   DEVIATIONS       Any
deviations which have an impact on the finished product specifications occurring
at Sovereign from manufacturing, packaging, or testing specifications procedures
must be investigated. The investigation shall be documented in a written report
identifying the root cause and corrective action.   7.0   RELEASE       Final
release of the product(s) is the responsibility of Sovereign QA.   8.0   RESERVE
SAMPLES       Reserve samples shall be maintained by Sovereign according to cGMP
requirements and internal procedures.   9.0   STABILITY – (ANDA ARISTOS Only)  
    Copies of stability summaries of the validation batches will be provided to
ARISTOS at the completion of three months accelerated studies. Sovereign will
inform ARISTOS during the 3 month period where any testing results is trending
out of specification.       Sovereign shall place at least one lot annually per
calendar year for each product(s) manufactured in a long term stability program.
Additional lots may be included into the stability program based on an
assessment of the trends in the stability data, or changes made to the
product(s) or any other changes which may impact product(s) quality or
effectiveness.   10.0   ANNUAL PRODUCT REVIEW (APR) – (ANDA ARISTOS Only)      
Annual Product Reviews including a stability summary will be conducted by
Sovereign. The APR report will be in a format mutually acceptable to ARISTOS and
Sovereign and be provided to ARISTOS within

Page 4 of 9



--------------------------------------------------------------------------------



 



    60 days of the due date. The due dates will be defined by Sovereign and a
list provided to ARISTOS for monitoring purposes.   11.0   CHANGE CONTROL- (ANDA
ARISTOS Only)       Any changes in materials, methods, procedures, USP
specifications, test methods, test equipment, or other critical product
parameters shall be the responsibility of Sovereign. Prior to initiating the
change, Sovereign will assess the need for re-validation and shall provide
ARISTOS QA written notification of their intention to make the change. The
notification shall be in sufficient detail for ARISTOS to make an objective
assessment of the likely impact of the change on that product(s), and any other
similar ARISTOS product(s) formulations. Where there is an impact on the
product(s), ARISTOS will notify Sovereign and make any applicable
recommendations. A copy of Sovereign’s completed change control documentation
will be forwarded to ARISTOS upon request.   12.0   LABELING       Sovereign
shall be responsible for assuring that labeling is in compliance with the
approved artwork supplied by the customer, or distributor of the finished
product(s). ARISTOS shall be responsible for approving labeling copy carrying
the ARISTOS name only. Sovereign will conduct acceptance review of each labeling
shipment upon receipt, and prior to use, using approved label copy per
Sovereign’s internal procedures.   13.0   COMPLAINTS       Complaint samples
received by ARISTOS, which were manufactured by Sovereign shall be forward to
Sovereign for evaluation and identification of root cause and if applicable,
corrective action. Sovereign shall provide an initial evaluation report on the
returned complaint samples to ARISTOS within 30 days of receipt of the samples.
      If ARISTOS’ complaint concerns the quantity of such Product, ARISTOS shall
provide Sovereign written notice of its complaint and provide sufficient
evidence to substantiate the short quantity. Upon receipt of such written notice
and substantiating evidence, Sovereign shall supply to ARISTOS as promptly as
practicable, however in no event later than sixty (60) days, (provided that
Sovereign has all necessary component materials in the manufacturing facility)
the said short quantity of such Product. Sovereign shall provide such
replacement quantity at no additional cost to ARISTOS if ARISTOS has previously
been invoiced for such short quantity.   14.0   FIELD ACTION       If Sovereign
determines that any field action of the product(s) is warranted, they shall
verbally notify ARISTOS within 24 hours of the decision, to be followed by
formal written confirmation within 5 working days. The written notification
shall include a plan for correction of the product(s) in the field.   15.0  
AGENCY INSPECTIONS       Sovereign shall notify ARISTOS of any Regulatory Agency
audit, which directly affects ARISTOS’ product(s). Notification must be within
two (2) days of the first day of the FDA audit. Sovereign shall promptly provide
ARISTOS copies of any inspection reports that it receives or any notice of any
claim or action by the FDA relating to noncompliance with any applicable laws,
rules, or regulations.

Page 5 of 9



--------------------------------------------------------------------------------



 



16.0   SUBCONTRACTING       In the event Sovereign wishes to engage the services
of a third party for laboratory testing purposes, then Sovereign will ensure
that any outside laboratory utilized is in conformance with cGMP as defined in
21 CFR Part 210 and 211 prior to the commencement of testing. In addition,
Sovereign will ensure that ARISTOS receives a cGMP compliance certificate and
executed test method transfer document for each test procedure conducted on each
product(s) by the outside laboratory prior to commencement of testing by the
third party.   17.0   AGREEMENT MAINTENANCE       This agreement will be
reviewed annually and renewed if changes are warranted by ARISTOS or Sovereign.
Modification/addenda can be made as required. Any such changes must be in
writing and approved by the same functions that signed the original agreement.

Page 6 of 9



--------------------------------------------------------------------------------



 



Quality Agreement Responsibility Table

              Responsibilities   Sovereign   ARISTOS   NA
Compliance
           
Facility Registration with FDA and availability of registration form.
  X        
The current versions of the defined quality criteria in effect at the time of
this agreement are attached. (Attachment of quality criteria is optional).
  X   X    
Mutually agree on specifications for the product which are the subject of this
agreement.
  X   X    
Specifications in place at the time of this agreement are attached. (Attachment
of specifications is optional).
  X   X    
Changes to the agreed upon specifications must be mutually agreed upon and
communicated in writing between the parties to this agreement, except for
compendia changes which can be implemented without mutual agreement.
  X   X    
Ensure that the specification for compendia API and Excipients are in compliance
with current compendia.
  X   X    
Manufacture product(s) according to the mutually agreed upon specifications.
  X        
Upon request, disclose to the ARISTOS recent regulatory agency inspections and
findings pertaining to the product(s).
  X        
Notify promptly if, in the course of a regulatory inspection, negative findings
are made related to the quality of the product(s) supplied.
  X        
Manufacturing, Packaging and Labeling
           
Appropriately document qualification of the product manufacturing and packaging
process, qualification of critical systems and equipment used in the manufacture
and control of the product(s), cleaning validation, if applicable and analytical
method validation.
  X        
Samples will be retained for a period of_____ years from                     
(specify).
  X        
Agree upon special labeling requirements.
  X   X    
Maintain facility, work flow and handling to prevent damage, contamination, and
mix-up during storage and production.
  X        
Expiration Date Control.
  X        
Cartoning and Bundling
  X        
Palletizing and Storage.
  X        
Quarantine and Storage SOP
  X        
Issue and maintenance of standard reference sample for printed labels.
  X        
Documentation and Records
           
Certificate of analysis will be supplied with each batch.
  X        
Agree upon special certificate of analysis requirements
  X   X    
Records required by the agreed upon quality system will be maintained for a
period of                      years from                     (specify).
  X   X    
Manufacturing Batch Records.
  X        
Packaging Batch Records
  X        

Page 7 of 9



--------------------------------------------------------------------------------



 



              Responsibilities   Sovereign   ARISTOS   NA
Storage and Distribution
           
Maintain documentation that supports the recommended storage conditions and
reevaluation or expiry dates as well as an appropriate sample retention
procedure.
  X        
Communicate the recommended storage and transportation conditions of the
product(s).
  X        
Ensure that product(s) is stored and shipped in accordance with recommended
storage conditions.
  X   X    
Agree upon requirements for shipping containers.
  X   X    
Change Control
           
Changes will be evaluated and communicated based upon agreed criteria.
  X        
Non-Conformance
           
Approval for use of nonconforming raw materials or components in the
“Product(s)” that may impact safety efficacy or stability.
  X   X    
Approval for changes to raw materials supplier and or supplier location or
components in the “Product(s) that may impact safety, efficacy or stability.
  X   X    
Notification of all components deviations and non-conformances related to the
production of ARISTOSs product(s) that would be released to the field.
  X   X    
Maintenance of system for logging and tracking “Product(s)” non-conformance.
  X        
Investigate and implement corrective/preventive actions for “Product
non-conformance.
  X        
Approval of release of non-conforming “Product(s).
      X    
Out of Specification (OOS)
           
Out-of-specification (OOS) test results should be investigated and documented
according to a documented procedure. Where applicable this includes the
identification of the root cause, a risk analysis, the actions taken for
correction of the problem and the formal conclusion by quality assurance.
  X        
Deviations
           
If significant deviations from an established process are recorded there should
be evidence of suitable investigations and a review of the quality of the
product.
  X        
Complaints
           
Have a written procedure to investigate and document quality related complaints.
A root cause analysis, actions taken for correction of the problem and the
formal conclusion will be provided to the ARISTOS within a reasonable time after
receipt of the complaint.
  X        
Complaints made shall at least indicate the Sovereign batch number of the
product(s) and complaint subject. The complaint shall be communicated to the
ARISTOS within a reasonable time after receipt of the product. Samples will be
provided where appropriate and available.
      X    
The parties shall cooperate in the exchange of information required to
effectively conduct an investigation.
  X   X    
Recalls
           

Page 8 of 9



--------------------------------------------------------------------------------



 



              Responsibilities   Sovereign   ARISTOS   NA
In the case of a recall of the Product(s), Sovereign shall inform ARISTOS
without unreasonable delay of the planned recall. The parties shall cooperate in
the exchange of information required to effectively conduct the recall.
  X   X    
Have a written recall procedure.
  X        
Auditing
           
Have the right to audit Sovereign’s facility and systems, as they relate to the
manufacture of Product(s), at mutually agreed upon times.
  X   X    
If required, a written confidentiality agreement will be executed within a
reasonable period of time prior to the audit.
  X   X    
ARISTOS shall issue a confidential written audit report to the Sovereign, which
will include audit observations; within 30 days.
      X    
Sovereign shall issue responses within 30 days to all observations in writing to
ARISTOS Quality Assurance. Where the supplier commits to a corrective action, a
description and timeframe for completion will be included in the written
response.
  X        

Page 9 of 9



--------------------------------------------------------------------------------



 



Exhibit G
Standard Finished Lot Size
HyoMax-SR – [***] tablets
HyoMax-SL – [***] tablets
HyoMax-FT – [***] tablets
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit H
Initial Commercial Delivery Dates
HyoMax SL – On or before June 15, 2008
HyoMax SR – On or before June 15, 2008
HyoMax FT – On or before June 30, 2008

 